FINAL ACTION
Response to Election/Amendments
1.	The amendments of Claims 1, 9, 11, 12, 15 and 20, dated May 27, 2021, are acknowledged.	
Claims Objection
2.	Claims 2 and 3 are objected to because of the following informalities:
--	2.    The system of claim 1, wherein the network layer and the ASIC layer, each includes a second surface opposite an active surface.
3.    The system of claim 2, wherein the active surface of the ASIC layer and the second surface of the network layer, each includes one or more contacts, 
wherein the network layer is bonded to the ASIC layer via bonds formed between the one or more contacts on the second surface of the network layer, and the one or more contacts on the active surface of the ASIC layer.	 --
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
4.	Claims 1-3, 5-7 and 9-19 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 8,042,082 to Solomon et al (referred to as Solomon). 
In re claim 1, Solomon discloses a system-on-chip (SoC) 101 comprising:
- a network layer 104 including one or more routers 410-416 [Figs. 29, 31-32 and cols. 4-5, 19]; and
- an application specific integrated circuit (ASIC) layer 102 bonded to the network layer 104, wherein ASIC layer 102 includes two or more components, including first and second components 220, 230, 260, 270, 280 [Figs. 1-10, 13, 19, 21-22, 24-29, 31-34, 38-45 and cols. 16, 18 & 20].
configured to route data through the network layer from the first component to the second component” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed one or more routers R1 does not differentiate to the claimed “configured to route data through the network layer from the first component to the second component” from the system-on-chip (SoC) of the prior art, if the prior art assembly teaches all the routers’ limitations of the claimed SoC. Ex parte Masha, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    266
    556
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    435
    424
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    375
    936
    media_image3.png
    Greyscale

Application(Fig.5) vs Solomon (US Pat 8,042,082)Fig.29 &Teig (US Publ. 10,672,744)Fig.1 
In re claim 2, Solomon discloses the network layer and the ASIC layer 102, each includes a second surface 113 opposite an active surface 112 [Fig. 29].
In re claim 3, Solomon discloses the active surface 112 of the ASIC layer and a second surface 115 of the network layer 104, each includes one or more contacts 314, wherein the network layer 104 is bonded to the ASIC layer 102 via bonds formed between the one or more contacts 314 on the second surface 115 of the network layer 104, and the one or more contacts 313 on the active surface 112 of ASIC layer 102 [Fig. 38 and cols. 3-4, 20].
In re claim 5, Solomon discloses the second surface 111 of the ASIC layer 102 including one or more terminals 303 [Figs. 38 and cols. 3-4, 20].
In re claim 6, Solomon discloses a memory layer including an active surface including one or more contacts 316 [Fig. 29].
In re claim 7, Solomon discloses the memory layer 106 bonded to the network layer 104 via bonds formed between one or more contacts 315 on the active surface of network layer 104 and the one or more contacts 316 on the active surface of the memory layer 106 [Fig. 29].
In re claim 9, Solomon discloses each of the one or more components connected at least one of the one or more routers 410-416 in the network layer 104 via two or more conductive structures [Figs. 1-7, 9-11, 13, 21-22, 24-26, 29, 31-34, 40-45 and cols. 16, 18 & 20].
In re claim 10, Solomon discloses the conductive structures including one or more of traces, vias 164, contacts, or terminals [Fig. 38 and cols. 3-4, 20].
In re claim 11, Solomon discloses each of the two or more components including a network interface 271 [Fig. 29].
In re claim 12, Solomon discloses each of the two or more components 601-605 connected to at least one of the one or more routers 410-416 through their respective network interfaces 271 [Fig. 29].
In re claim 13, Solomon discloses the memory layer 106 including one or more memory segments.
In re claim 14, Solomon discloses each of the one or more memory segments connected to at least one of the one or more routers in the network layer 104 via one or more conductive structures [Fig. 29].
In re claim 15, Solomon discloses the network layer 104 configured to route data between the two or more components and the one or more memory segments 601-605 [Fig. 29].
In re claim 16, Solomon discloses the network layer 104 configured to ignore faulty memory segments or faulty processors [Fig. 29].
In re claim 17, Solomon discloses the one or more routers 410-416 of network layer 104 connected via one or more routing traces in the network layer [Figs. 1-7, 9-11, 13, 21-22, 24-26, 29, 31-34, 40-45].
In re claim 18, Solomon discloses the network layer 104 connected to memory located outside of the system-on-chip [Fig. 29].
In re claim 19, Solomon discloses the one or more routers arranged in a mesh pattern, a ring pattern, or a star pattern [Fig. 38 and cols. 3-4, 20].
In re claim 20, Solomon discloses the two or more components including one or more of processors, graphics processing units, logic boards, digital sound processors, or network adaptors [Fig 15, col 17-18]

5.	Claims 4 and 8 are rejected under 35 U.S.C. §103(a) as being unpatentable over Solomon et al (U.S. Patent No. 8,042,082) in view of Teig et al (U.S. Patent No. 10,672,744). 
In re claim 4 and 8, Solomon discloses bonds between the first device layer and first/second network layers, and the bonds between the memory layer and second network layer formed via metal bonding [¶0021].  However, Solomon does not explicitly disclose those bonds formed via ZiBond direct bonding and/or direct bond interconnect (DBI) hybrid bonding.  
Teig, teaching an analogous art to that of Solomon, discloses a SoC comprising first and second network layers, a first device layer including one or more components, and having an active surface and a second opposite surface, wherein the active surface is bonded to the second network layer and the second opposite surface is bonded to the first network layer [Figs 1, 2], wherein the layers are bonded via DBI hybrid bonding [Figs 5, 14 and cols. 5-6].
Solomon by utilizing “layers bonded via ZiBond and/or via DBI” for the purpose of provides efficient and direct metal bonding contact between layers of a semiconductor device.
Response to Arguments
6.	Applicants’ arguments dated 05/27/2021 have been fully considered but they are unpersuasive.  Applicants argued that Solomon fails to teach or suggest “the one or more routers are configured to route data through the network layer from the first component to the second component.”  The Examiner notes that the language “configured to route data through the network layer from the first component to the second component” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed one or more routers does not differentiate to the claimed “configured to route data through the network layer from the first component to the second component” from the system-on-chip (SoC) of the prior art, if the prior art assembly teaches all the routers’ limitations of the claimed SoC. Ex parte Masha, 2 USPQ2d 1647 (1987).  Solomon ’082, alone or in combination with Teig ’744, hence does obviate claim 1 and its depended claims 2-20, as shown in detail above.
Because of the newly amended issue “configured to route data through the network layer from the first component to the second component,” the amended claim’s limitations change the scope(s) of the claims, and thus require further search and consideration (intent use: “configured to route data…”).  
The above rejections are therefore proper and made FINAL.
7.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a).  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this .
June 23, 2021											    /Calvin Lee/
    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815